


116 S4824 IS: Suicide and Crisis Outreach Prevention Enhancement Act
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4824
IN THE SENATE OF THE UNITED STATES

October 21 (legislative day, October 19), 2020
Mr. Cornyn (for himself, Mr. Bennet, Ms. Ernst, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Public Health Service Act to expand the capacity of the suicide prevention lifeline and mental health crisis centers.


1.Short titleThis Act may be cited as the Suicide and Crisis Outreach Prevention Enhancement Act. 2.Expanding capacity of the suicide prevention lifeline and mental health crisis centersSection 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) is amended—
(1)in subsection (b)— (A)in paragraph (1)—
(i)by inserting supporting and before coordinating; and (ii)by inserting mental health before crisis intervention services;
(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; (C)by inserting after paragraph (1), the following:

(2)increasing the capacity of the program and crisis centers participating in the network to provide suicide prevention and mental health crisis intervention services to individuals seeking help;; (D)in paragraph (3), as redesignated by subparagraph (B), by striking and after the semicolon;
(E)in paragraph (4), as redesignated by subparagraph (B), by striking the period at the end and inserting a semicolon; and (F)by inserting after paragraph (4), as redesignated by subparagraph (B), the following:

(5)improving awareness of the program for suicide prevention and mental health crisis intervention services, including by conducting an awareness campaign and ongoing outreach to the public; and (6)establishing, standardizing, and maintaining data collection and reports on racial, ethnic, geographic, socioeconomic, and other health disparities to understand disparities in access to the program and among individuals who are seeking help.; and
(2)in subsection (c), by striking $7,198,000 for each of fiscal years 2018 through 2022 and inserting $20,000,000 for each of fiscal years 2021 through 2025.   